Summit Oak Development, /s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 9, 2014

                                      No. 04-14-00205-CV

                      FOUNTAINS INTERNATIONAL GROUP, INC.,
                                    Appellant

                                                 v.

                           SUMMIT OAK DEVELOPMENT, LLC,
                                      Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2005-CI-09146
                         Honorable Antonia Arteaga, Judge Presiding

                                         ORDER
       Appellant’s brief was due May 2, 2014. Neither the brief nor a motion for extension of
time has been was filed.

        We order appellant Fountains International Group, Inc. to file, by May 19, 2014, its
appellant’s brief and a written response reasonably explaining its failure to timely file the brief.
If appellant fails to file a brief and the written response by the date ordered, we will dismiss the
appeal for want of prosecution. See TEX. R. APP. P. 38.8(a).


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of May, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court